764 N.W.2d 250 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Anthony Lee BAISDEN, Defendant-Appellant.
Docket No. 137890. COA No. 269999.
Supreme Court of Michigan.
April 28, 2009.

Order
On order of the Court, the application for leave to appeal the October 28, 2008 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we VACATE in part the judgment of the Court of Appeals and we REMAND this case to the Court of Appeals for reconsideration of the defendant's claims of sentencing *251 error. On September 26, 2008, this Court reversed in part the judgment of the Court of Appeals and remanded this case to the Court of Appeals for consideration of the defendant's remaining issues. In a memorandum opinion, the Court of Appeals adopted the analysis of the dissenting opinion from its unpublished per curiam opinion issued March 4, 2008 (Docket No. 269999) for its resolution of the remaining issues. The court then affirmed the defendant's conviction and sentence. However, the dissenting opinion had determined that the defendant should be resentenced, finding that the trial court abused its discretion in departing from the sentencing guidelines because the reasons articulated for departure were not substantial and compelling, as required by MCL 769.34(3). The Court of Appeals affirmance of the defendant's sentence in its memorandum opinion is inconsistent with the determination that resentencing is required. In all other respects, leave to appeal is DENIED, because we are not persuaded that the remaining questions presented should be reviewed by this Court.
We do not retain jurisdiction.